Motion to dismiss appeal as to defendant Thomas denied upon condition that he perfect the appeal for the February term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that he pay respondent twenty dollars costs within five days from service of the order herein; otherwise, motion to dismiss appeal as to him granted, with ten dollars costs. Motion to dismiss as to the undertenants denied, without prejudice to renewal at the time of the argument. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.